Citation Nr: 1628016	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety and insomnia, to include as a result of military sexual trauma.

2. Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected acquired psychiatric disorder.

3. Entitlement to an initial rating in excess of 30 percent for a service-connected major depressive disorder.

4. Entitlement to a rating in excess of 10 percent for service-connected lumbar strain.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to March 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A September 2010 rating decision granted service connection for a major depressive disorder and assigned the same an initial 30 percent rating.  June 2013 and November 2014 rating decisions assigned temporary total evaluations pursuant to 38 C.F.R. § 4.29 (2015) for hospitalization during the periods dated from  June 21, 2012, to August 13, 2012, and June 26, 2014, to September 1, 2014, respectively.  September 2010, March 2012, June 2013, and March 2014 rating decisions denied service connection for PTSD, and a June 2013 rating decision denied service connection for anxiety and insomnia, which the Veteran asserts are part of her PTSD.  See Hearing transcript, dated March 22, 2016.  The June 2013 rating decision also denied an increased rating for lumbar strain, service connection for a left shoulder disability, and a TDIU.  

As to the Veteran's claim of entitlement to PTSD, to include as a result of military sexual trauma, now captioned to include anxiety and insomnia; such has been pending since the Veteran's January 2010 claim of entitlement to service connection for depression.  By an April 2010 letter, the RO informed the Veteran that her claim of entitlement to service connection for depression would now be considered, in pertinent part, a claim to include PTSD and anxiety.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

As noted above, by a September 2010 rating decision, the RO granted service connection for major depressive disorder and denied service connection for PTSD. PTSD was also denied in March 2012, June 2013, and March 2014 rating decisions, and anxiety and insomnia were denied in a June 2013 rating decision.  In December 2010, the Veteran asserted that she was entitled to service connection for PTSD based on military sexual assault, and the RO began development of the claim on this basis and issued a March 2012 rating decision continuing the denial of service connection for PTSD.  In April 2012, the Veteran requested reconsideration of the March 2012 rating decision and then filed, in May 2013, a new claim of entitlement to service connection for PTSD, to include as secondary to military sexual trauma, which was denied by a June 2013 rating decision, and denied gain in March 2014.  

VA must evaluate submissions, including any relevant new and material evidence, medical or lay, physically or constructively received by VA, received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b); 20.201 (2105); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Here, after the September 2010 and March 2012 rating decisions, the record continued to be updated with the Veteran's VA treatment records that contained records of instances of her psychiatric treatment, including diagnoses of PTSD resultant to mental status examination; and the RO had originally denied her claim on the basis that a prior VA examiner had determined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD. These records are thus relevant and required readjudication of the Veteran's claim.  The claim has thus been pending since January 2010. 

In March 2016, the Veteran and her spouse testified before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected acquired psychiatric disorder; an initial rating in excess of 30 percent for a service-connected major depressive disorder; a rating in excess of 10 percent for service-connected lumbar strain; and entitlement to a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD, with anxiety and insomnia, which is reasonably shown to have resulted from a military sexual assault.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD with anxiety and insomnia, as secondary to personal assault and/or military sexual trauma, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102,  3.303, 3.304(f) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) (2015) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In a number of statements made during the course of the appeal, specifically, in her February 2011 PTSD stressor statements, the Veteran reported that during service, at a time from September 1982 to December 1982, while on Indian Island, she was approached one night in her sleep by a Master Chief who told her that he could help her get assigned as a Disbursement Clerk in return for sex, and they did so.  She reported that in July 1983, while in Seattle, she was raped, related to an officer finding out that she altered an identification card for a fellow service member and threatened to report her if she did not have sex.  She reported that in January 1984, aboard ship, she was going down a dark hallway and a drunken sailor started kissing her and groping her.  The Veteran asserted that she did not report such instances of military sexual trauma, and self-medicated with increased substance abuse.  

Her service treatment records dated in August 1983 demonstrate that the Veteran attempted suicide by taking an overdose of codeine.  She was diagnosed with overdose and situational depression at a non-military facility in August 1983, and diagnosed with immature, inadequate personality with some depression and acting out by her service treatment providers in September 1983, and immature personality, adjustment reaction in January 1984.  She was processed for discharge from service by Medical Board in March 1984, with a diagnosis of mixed personality disorder.  

By a March 2012 rating decision, the RO noted the Veteran's assertion that she was raped in Seattle in July 1983.  The RO noted the Veteran's in-service suicide attempt and her service personnel records indicating that she was assigned to
the Personnel Support Activity Detachment Seattle from August 1982 to
October 1983, with non judicial punishment in July 1983 and October 1983, and transfer to the USS Prairie in October 1983.  The RO conceded that there was 
reasonably credible evidence that the stressful event, the rape in Seattle, took place.

On VA examination in September 2011, the examiner opined that the Veteran did not have a diagnosis of PTSD, as she did not meet the diagnostic criteria.  The examiner reported that while the noted stressor was conceded, she denied being afraid when she was forced to trade sex with her Master Sergeant for a new job assignment, or raped upon threat of being turned in for altering a fellow service member's identification, or fondled by a fellow sailor.  The claims file was not available for review.  

VA treatment records dated in February 2010 indicate that the Veteran was diagnosed with personality disorder, and not PTSD; however, she was diagnosed with posttraumatic stress syndrome (PTSS), a sub-threshold for PTSD.  In April 2010, the Veteran's VAMC problem list included a diagnosis of PTSD.  On numerous instances of VA psychiatric treatment, dated in August 2010 and throughout 2012, resultant to consideration of the Veteran's clinical history and report of in-service PTSD stressors, her military sexual trauma, VA treatment providers diagnosed the Veteran with PTSD related to military sexual trauma.   

While the VA examine, in September 2011 opined that the Veteran did not have PTSD, the Board finds that the numerous PTSD diagnoses of record are sufficient in the present appeal.  Mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Thus, there is evidence of a diagnosis of PTSD in accordance with §4.125(a), a link between the Veteran's PTSD and her military sexual trauma, as reported by VA treatment providers, and a prior concession that at least one of the Veteran's reported military sexual traumas occurred, the rape in Seattle.  38 C.F.R. § 3.304(f).

The Veteran has asserted that her anxiety is "part of her PTSD" and she has also claimed another psychiatric symptom, insomnia.  Both her anxiety and insomnia have been discussed by her treatment providers in treatment for both her major depressive disorder and PTSD, and there is no evidence that such represent separate psychiatric disabilities for which service connection is not in effect.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for PTSD with anxiety and insomnia is warranted.  


ORDER

Service connection for PTSD with anxiety and insomnia is granted.


REMAND

As to the Veteran's claim for a higher rating for her major depressive disorder, she was last evaluated by a VA examiner in June 2013.  While the Veteran or her attorney have not asserted that her disability has worsened since the June 2013 VA examination, it is significant that the Veteran was hospitalized for the same in June 2014.  During her March 2016 Board hearing, the Veteran and her husband reported symptoms more severe than those reported during the June 2013 VA examination.  Also, as service connection is granted herein for PTSD with anxiety and insomnia, a new VA examination is in order to evaluate the severity of the Veteran's service-connected psychiatric disabilities, and on remand, the AOJ should afford the Veteran such.  

As to the Veteran's claim for a higher rating for her lumbar strain, she was last evaluated by a VA examiner in June 2013.  The Veteran's attorney, in a March 2016 statement, asserted that the Veteran's lumbar strain had worsened since the last VA examination and a new VA examination was in order.  On remand, the AOJ should afford the Veteran a new examination of her lumbar spine disability.

As to the Veteran's claim for service connection for a left shoulder disability, to include as secondary to a service-connected acquired psychiatric disorder, she has not yet been afforded a VA examination in order to obtain an etiological opinion.  Her service treatment records are silent for any complaint or diagnosis of a left shoulder disability, and no party argues otherwise.  In November 2011, the Veteran sought VA treatment for a left shoulder disability, diagnosed as adhesive capsulitis, reporting prior falls.  The RO, in its decisions denying her claim in June 2013, reported that the Veteran's VA treatment records indicated that she presented with left shoulder symptoms of an unknown cause and that service connection for PTSD was not in effect such that the left shoulder disability could be related thereto.  The Veteran, during the course of the appeal and during her March 2016 Board hearing, asserted that her VA-prescribed psychiatric medications, those she claims are to treat her PTSD, cause her to lose her balance and caused the falls that injured her left shoulder.  

Service connection for PTSD with anxiety and insomnia is granted herein; and the Veteran has indeed been prescribed medication for her psychiatric symptoms during the course of the appeal.  On remand, the AOJ should afford the Veteran a VA examination and obtain an etiological opinion as to the whether her left shoulder disability is secondary to her major depressive disorder and/or her newly service-connected PTSD with anxiety and insomnia.

As to the Veteran's claim of entitlement to a TDIU, adjudication of such is not yet ripe.  The Veteran's increased rating and service connection claims remain in appellate status and require development.  These outstanding claims may impact the TDIU claim, as such may change the Veteran's individual and combined ratings and require consideration of additional disabilities when determining the Veteran's employability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

The Veteran's most recent VA treatment records available for Board review are dated in October 2014.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.  Further, in March 2016, the Veteran supplemented the record with private treatment records from Birmingham Internal Medicine, Norwood Clinic, and Grayson and Associates.  On remand, the AOJ should provide the Veteran a final opportunity to supplement the record with any outstanding private treatment records or submit the same.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file the Veteran's updated treatment records maintained by the VA Medical Centers (VAMCs) in Birmingham and/or Tuscaloosa, Alabama, dated from October 2014 to the present.  

2.  Provide the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any relevant outstanding private treatment records, from Birmingham Internal Medicine, Norwood Clinic, Grayson and Associates, and/or any other private treatment provider.  Advise the Veteran that she may submit her private treatment records if she so chooses. 

3. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of her acquired psychiatric disabilities.  All required tests and studies should be conducted.  The claims file must be made available to the examiner for review. 

The examiner must identify and describe the severity of all residuals, and identify all functional impairment, associated of the Veteran's major depressive disorder and PTSD with anxiety and insomnia.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.  

4. Schedule the Veteran for an appropriate VA examination to assess the current level of severity of her lumbar strain.  All required tests and studies should be conducted.  The claims file must be made available to the examiner for review. 

The examiner must identify and describe the severity of all residuals, and identify all functional impairment, associated of the Veteran's lumbar strain.  If possible, the appropriate Disability Benefits Questionnaire (DBQs) should be completed.  

5. Schedule the Veteran for an appropriate VA examination to determine the etiology of her left shoulder disability.  The examiner should diagnose all current left shoulder disabilities.  All required tests and studies should be conducted.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any left shoulder disability, diagnosed during the appellate period as adhesive capsulitis, is proximately due to, or the result of, the Veteran's major depressive disorder and PTSD with anxiety and insomnia, including the medication prescribed to treat the same, with reported side effects to include loss of balance and resultant falling.  

(b) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any left shoulder disability, diagnosed during the appellate period as adhesive capsulitis, has been aggravated (made permanently worse beyond the natural progression of the disease) by the Veteran's major depressive disorder and PTSD with anxiety and insomnia, including the medication prescribed to treat the same, with reported side effects to include loss of balance and resultant falling.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

6.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran her complete educational, vocational, and employment history and should note his complaints regarding the impact of her service-connected disabilities on her employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of her service-connected disabilities (i.e., major depressive disorder, PTSD with anxiety and insomnia, lumbar strain), and opine as to the impact of the service-connected disabilities, to include in the aggregate, on her ability to secure and follow a substantially gainful occupation.  

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render her unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with her service-connected disabilities, given her skill set and educational background.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of her history, her current symptomatology, and all associated functional and occupational limitations found.  

7. Finally, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and her attorney with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


